Citation Nr: 0933369	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, entitlement to service connection 
for the same.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, entitlement to service connection for 
the same.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied entitlement to the 
benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Columbia, South Carolina 
in July 2009 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The last final (unappealed) disallowance of the Veteran's 
claim for service connection for hearing loss and tinnitus 
was by a June 2005 rating decision that determined that 
hearing loss and tinnitus were not incurred in or aggravated 
by the Veteran's military service, nor was there evidence of 
a current hearing loss or tinnitus disability.   

2.  The evidence submitted since the June 2005 denial 
includes private and VA medical records that include 
diagnoses of hearing loss and tinnitus, as well as personal 
statements by the Veteran including testimony before the 
Board in March 2009.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2004).

2.  The evidence added to the record since June 2005 is new 
and material, and raises a reasonable possibility of 
substantiating the claims; the claims for service connection 
for hearing loss and tinnitus are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159 (2008).  In this instance, the Board 
notes that the Veteran may not have been provided with 
adequate notice under 38 U.S.C. § 5103(a) with respect to a 
reopened claim under the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, in light of the favorable 
decision to reopen the claims herein, the Board finds that 
any deficiency in complying with the Veterans Claims 
Assistance Act (VCAA) concerning a reopened claim is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO, as no prejudice can flow to the Veteran 
from any error in this regard.

New and Material Evidence

A review of the record reveals that the Veteran's claims for 
service connection for hearing loss and tinnitus were 
originally denied by a June 2005 rating decision.  The 
Veteran did not appeal the denial of these claims, and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (2004).
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Since the last final disallowance of the claims, the Veteran 
has submitted two private audiograms, which are 
uninterpreted, but facially consistent with the numeric 
results reported upon VA examination in December 2007.  Each 
of these audiological reports shows bilateral hearing loss 
that is consistent with the requirements for impaired hearing 
considered to be a disability for VA purposes.  38 C.F.R. 
§ 3.385 (2008).  Furthermore, at the time of the December 
2007 examination, the Veteran was diagnosed with bilateral 
sensorineural hearing loss and a history of tinnitus.  The 
Veteran has also testified before the Board that his hearing 
loss and tinnitus began during service and that he has 
continuously experienced symptoms of these conditions since 
service.  Board hearing transcript, July 2009.  

This evidence is new in that it has not previously been 
considered by agency decision makers.  This evidence is also 
material as it relates to unestablished facts necessary to 
substantiate the claims.  Thus, when presumed credible for 
the limited purpose of determining materiality, this evidence 
raises a reasonable possibility of substantiating the claims.  
See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  
New and material evidence having been submitted, the claims 
for service connection for hearing loss and tinnitus are 
reopened.


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened, and to this extent only, the appeal is 
granted.

The claim of entitlement to service connection for tinnitus 
is reopened, and to this extent only, the appeal is granted.


	REMAND	

Additional evidentiary development is required before the 
issues of entitlement to service connection for hearing loss 
and tinnitus are ready for final adjudication.  See 38 C.F.R. 
§ 19.9 (2008).  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the Veteran was afforded 
a VA audiological examination in December 2007.  However, the 
examiner stated that his test results raised too many "red 
flags" and recommended that the Veteran be re-evaluated.  To 
this end, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, 
VA must provide an adequate exam or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the 
nature of the "red flags" referenced by the examiner are 
not identified, but their existence negates the usefulness of 
the examiner's resulting opinion.  As such, a new VA 
examination is required prior to adjudication.  

The Board must also note that the December 2007 examiner's 
negative nexus opinion was based in part upon "normal 
bilateral hearing" reported at the time of the Veteran's 
separation examination.  For the record, the Board notes that 
the referenced separation examination shows zero values 
entered in each of the boxes pertinent to audiometric 
results.  Service treatment records.  As such, the exit 
examination results show hearing acuity that is, in essence, 
perfect hearing, whereas the entrance examination results 
show some decibel loss at most of the tested frequencies.  
Id.  This presents some question as to the reliability of the 
separation examination results.  This discrepancy between 
entrance and exit audiological results should be discussed in 
the new examination report.  

The examiner should also consider and discuss the Veteran's 
lay statements regarding the in-service acoustic trauma he 
describes as occurring in close proximity to field artillery 
pieces during firing; the Veteran's statements of symptoms in 
service and the year following service; and the Veteran's 
report of continuous hearing problems since service.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury but relied on 
the service medical records to provide a negative opinion).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
audiological examination to determine 
the nature and etiology of any 
currently diagnosed hearing loss or 
tinnitus.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted, to include 
result reliability measures if deemed 
necessary. 

The examiner is specifically requested 
to:
(a) Review and provide interpreted 
numerical results for the November 2001 
and January 2009 private audiogram 
graphs within the claims file;
(b) Review and discuss the Veteran's 
lay history of in-service acoustic 
injury reported to have occurred in 
close proximity to field artillery 
pieces during firing; the Veteran's 
statements of symptoms in service and 
the year following service; and the 
Veteran's report of continuous hearing 
problems since service; 
(c) From an audiological standpoint, 
please discuss the significance, if 
any, of the variance in audiometric 
test results between the July 1962 
entrance examination and the May 1965 
separation examination;
(d) Identify and resolve any "red 
flags" presented by the test results 
included in the December 2007 VA 
examination report, as recognized by 
the examiner responsible for that 
report; 
(e) After completing the above 
procedures, the examining audiologist 
is asked to opine as to whether any 
current hearing loss or tinnitus 
disability was as likely as not 
incurred in or aggravated by active 
military service, or whether 
sensorineural hearing loss was as 
likely as not present within one year 
from discharge from active military 
service. 

2.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


